
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27


GRAPHIC [g832993.jpg]

  Chairman of the Board of
Directors Performance Incentive
Bonus Plan



Table of Contents


Plan Objectives   Page 1
Plan Administration
 
Page 1
Plan Period
 
Page 1
Eligibility
 
Page 1
Cash Performance Incentive Bonus
 
Page 1
Performance Goals
 
Page 1
Cash PIB Payouts
 
Page 2
Other Important Plan Details
 
Page 2
Employment at Will
 
Page 2
Board of Directors/Compensation Committee Discretion
 
Page 2

--------------------------------------------------------------------------------




Plan Objectives


        The McDATA Chairman of the Board of Directors Performance Incentive
Bonus Plan ("Plan") was developed to provide compensation to the Chairman of the
Board for the successful completion of annual goals established by the Board of
Directors.


Plan Administration


        The Board of Directors and its selected designees in Human Resources
will administer this Plan as approved by the Compensation Committee of the Board
of Directors ("Compensation Committee"). The Compensation Committee must approve
any material exceptions to this Plan, and retains the right to amend or
discontinue this Plan in whole or in part at any time with or without notice to
the Chairman of the Board.


Plan Period


        The effective Plan period is from January 1, 2002 through December 31,
2003, with performance measured and rewarded on an annual basis. Unless
otherwise revoked by the Board of Directors, the Plan will renew on an annual
basis, subject the the establishment of new goals for each year.


Eligibility


        Plan participation is limited to McDATA Corporation's Chairman of the
Board of Directors (the "Chairman").

        To be eligible for annual rewards under the Plan, the Chairman must be
in an active status defined as being a regular full-time employee on McDATA's US
or international payroll. Active status an approved leave of absence, subject to
proration as described in this document.

        Eligibility begins on the date the Chairman meets the above eligibility
requirements and ends the date he or she does not. A Chairman who enters an
eligible status during the plan period will have participation in the Plan
effective as of that day and will then be eligible for a prorated cash bonus
payout in that quarter based on their actual days of eligible participation
beginning with the date of hire.

        The Chairman must be employed through the last day of a year to receive
payment under the Plan based on that year's performance.

        The Chairman will be deemed to be ineligible for the Company's Profit
Sharing Plan. Any changes to Plan eligibility must be approved by the
Compensation Committee.


Cash Performance Incentive Bonus


        A cash performance incentive bonus (PIB), approved in January 2002 by
the Board, may be payable under the Plan when annual targets established by the
Compensation Committee at the beginning of each year, are met or exceeded.


Performance Goals


        At the beginning of each year, performance goals including financial
metrics or other objectives will be established by the Compensation Committee,
and attached to this document as Appendix A. The Chairman will be provided with
these goals, subject to any applicable weighting or other provisions established
by the Compensation Committee, and will also be provided with potential annual
PIB earnings.

1

--------------------------------------------------------------------------------



Cash PIB Payouts


        If applicable, the payout of cash awards will occur annually as soon as
administratively feasible after the first Board of Directors meeting following
the end of the year.

        A Chairman terminating employment with the company on or before the last
day of the year for reasons other than death or permanent disability will not be
eligible for a cash PIB payout under this Plan.

        All cash PIB amounts are stated in gross terms and will be paid net of
applicable taxes and other deductions as required by law. Cash PIB payments
under this Plan are considered eligible earnings for the McDATA Employee Stock
Purchase Plan and the McDATA Retirement Savings Plan, but not for purposes of
the Company's life, disability, or other benefit plans.


Other Important Plan Details


        Cash awards payable to the Chairman on any type of approved leave of
absence will be prorated based on the number of days worked during the quarter.

        In the event of the death of a Chairman during the year, applicable
bonus payments will made to the Chairman's designated beneficiary or to the
estate in the absence of a designated beneficiary on the regular bonus delivery
date based on the actual completion of service during the year and the level of
achievement of current annual objectives.


Employment at Will


        The above information does not constitute a guarantee of work, job
status or employment for any period of time. The employment of the Chairman may
be terminated at will at any time by either party, with or without prior notice.
This Plan does not create a contract of employment, either expressed or implied,
between the Chairman and the Company.


Board of Directors/Compensation Committee Discretion


        This Plan has been approved by the Compensation Committee who may, with
approval of the Board of Directors, alter, extend or revoke the Plan or any
other Plan provisions without prior notice to the Chairman. The Plan may be
terminated at any time. The Chairman will be notified in a timely manner of any
material changes to the Plan.

        The Compensation Committee may approve changes to the Chairman's
eligibility under the Plan, including an altered payment either retrospectively
or in advance.

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27



Table of Contents

Plan Objectives


Plan Administration


Plan Period


Eligibility


Cash Performance Incentive Bonus


Performance Goals


Cash PIB Payouts


Other Important Plan Details


Employment at Will


Board of Directors/Compensation Committee Discretion

